Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims in the application can be examined without serious burden AND that since there was already a decision on Petition the Examiner is disregarding the intent of the decision.  This is not found persuasive because:
The examiner carefully read and re-read the petition decision mail date October 25, 2021. And nowhere does the petition decision establish that there is NOT a serious burden. Rather, the petition was granted on a procedural basis in that the examiner failed to provide appropriate/sufficient explanation to establish burden. As such, the new requirement for Restriction/Election was provided to obviate those deficiencies and to properly establish a prima facie case of serious burden between the 3 set forth species.  Further, there does not appear to be anything in the MPEP preventing a new restriction requirement following a granting of a petition (if there is, please provide citation(s) for the examiner’s learning and continued education). Lastly, Applicant has failed to persuasively argue the newly properly established serious search and/or examination burden by particularly pointing out and rebutting each established reasoning for burden as stated in the requirement. Rather, applicant relies on a conclusionary statement, which is insufficient. As such, the examiner maintains the position. 
The requirement is still deemed proper and is therefore made FINAL.
Upon close review of the specification and Applicant’s newly elected Species B, the Examiner concludes the elected Species B is not encompassed by the claims as the independent 
Should applicant wish to argue claims are generic to Species B, the examiner recommends applicant closely review the drawings and specification for this support and please point it out to the Examiner for reconsideration. However, the examiner was unable to locate such disclosure. It appears this would be a drawing issue and potential issue under 112a.  Further, as the Examiner previously noted in the restriction mailed 11/29/2021, there are drawing issues as the drawings are not in compliance with CFR1.84, which may be compounding applicant’s own confusion regarding the election of Species B. In any event, the examiner recommends applicant closely review the specification and drawings and make appropriate amendments to both in accordance with 1.84 (p)(4) and (j) regarding numbering and centerlines. 
Response to Amendment
The reply filed on January 26, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): all active claims are withdrawn and being drawn to a non-elected Species. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the 
As a note, it appears applicant could amend the claims as needed to cover Species B or draft new claims. Applicant should carefully consider support under 112a and drawing disclosure. 
Lastly, while the examiner has no judicial standing regarding this application.  The office feels it is our duty to do the best we can to adjudicate the merits of the case for purposes of patentability and keep a clear record of the case. In good faith, the Examiner attempted to judiciously examine the merits of Species A. Applicant procedurally appears to have exploited a loop hole to continue examination of a new unexamined Species. And, from a procedural standpoint, all claims are currently withdrawn as clearly and properly established above. This is not compact prosecution, and the Examiner apologies to applicant for any delays this may cause. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua J Michener whose telephone number is (571)272-1467. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642